                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

THE BANK OF NEW YORK MELLON,
f/k/a THE BANK OF NEW YORK, as
trustee for REGISTERED HOLDERS
OF CWABS, INC., ASSET-BACKED
CERTIFICATES, SERIES 2007-12,

      Plaintiff,

v.                                             Case No. 3:19-cv-01095-M (BT)

RANDIP GREWAL, et al.,

      Defendants.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

June 11, 2019. The Court has made a de novo review of those portions of the

proposed Findings, Conclusions, and Recommendation to which objections were

made. The objections are overruled.

      Accordingly, Plaintiff’s Motion to Remand (ECF No. 6) is GRANTED, and

this case is REMANDED to the Justice of the Peace Court, Precinct 4, Place 2,

Dallas County, Texas. The Clerk of Court is directed to effect this remand in

accordance with the usual procedure. Additionally, because the Court lacks

subject-matter jurisdiction over this matter, the Court declines to consider

Plaintiff’s request for prospective injunctive relief.


                                           1
      Finally, the Court concludes that in light of the Court’s prior remand, the

removing parties lacked an objectively reasonable basis for removal, and the

Defendants should therefore be required to pay Plaintiff’s costs and reasonable

attorneys fees under 28 U.S.C. §1447(c). If Plaintiff wishes to pursue this claim, it

shall produce evidence of its attorney fees on or before July 22, 2019. This Court

retains jurisdiction over only an award of fees in connection with the removal.

      SO ORDERED, this 11th day of July, 2019.




                                         2
